DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 25 August 2021 has been entered.  Applicant’s amendments to the Claims have overcome the 35 USC 112(b) rejections.  Accordingly, the examiner has withdrawn the previously identified § 112 rejections.  However, Applicant’s amendments to the claims have provided grounds for new 35 USC 112(b) rejections.
Although the Applicant’s arguments were fully considered, the Applicant’s amendments have not overcome the 35 USC 102(a)(1) rejections.  Therefore, the ground for rejections still stand.
Status of the Claims
In the amendment dated 21 September 2020, the status of the claims is as follows: Claims 1, 5-8, 11-12, and 14 have been amended.  Claim 14 is withdrawn from consideration.
Claims 1-2, 5-8, and 11-14 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a position where the welding wire projects in the feed direction beyond the welding readiness position” of claims 1, 7, 11, and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “wire drive” of claims 2 and 8 lacks antecedent in the specification.  For the purpose of the examination, the claimed “wire drive” will be interpreted as the “drive unit 10” disclosed in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 5 recites the limitation: “a positioning drive” (line 2) and “a separating device” (line 2).  However, it is unclear if this structure is a new component or a variant of the “positioning drive” and “separating device” introduced in claim 1.  For the purpose of the examination, the limitation claimed will be interpreted to recite “the positioning drive” and “the separating device.” This new rejection has been added based on the amended portion of the claim.
Claim 11 recites the limitation: “a positioning drive” (line 3) and “a separating device” (line 10).  However, it is unclear if this structure is a new component or a variant of the “positioning drive” and “separating device” introduced in claim 7.  For the purpose of the examination, the limitation claimed will be interpreted to recite “the positioning drive” and “the separating device.” This new rejection has been added based on the amended portion of the claim.
Claim 12 recites the limitation: “a positioning drive” (line 3) and “a separating device” (line 10).  However, it is unclear if this structure is a new component or a variant of the “positioning drive” and “separating device” introduced in claim 7.  For the purpose of the examination, the limitation claimed will be interpreted to recite “the positioning drive” and “the separating device.” This new rejection has been added based on the amended portion of the claim.
Claim 13 is rejected based on its dependency to claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risbeck et al (US-4441012-A).
Regarding claim 1, Risbeck teaches a device for laser welding using welding wire as added material (“Apparatus For Controlling Heating Power During The Application Of Molten Filler Material To A Workpiece,” title), the device comprising: a welding head that is connected to a beam source and generates a laser beam that is directed at a welding point (electrode 12, fig. 6; Risbeck teaches substitution using a laser- “it should also be understood that plasma-type welding devices as well as welding devices using a laser can be used to provide the necessary heat if desired,” column 4, lines 2-5); a wire guide (filler wire feed assembly 16, fig. 1) for the welding wire (filler wire 18, fig. 1) comprising a wire nozzle (nozzle 22, figs. 1 and 6) arranged near the welding point (nozzle 22 is shown near the weld pool 24 in fig. 1); a wire feed drive (feed rolls 20, fig. 1) configured to move the welding wire during a welding process relative to the wire guide with a feed movement in a feed direction extending in a longitudinal direction of the wire toward the welding point (“filler wire feed means or assembly, designated generally as 16, which delivers a filler wire 18 from a source (not shown), through the motor driven feed rolls 20,” column 4, lines 6-9); and a positioning device (cable assembly 32, fig. 1) configured to position a wire end of the welding wire (referring to fig. 6, “the end 34 of the flexible cable 35 of the assembly 32 is provided with an eccentric drive means which provides for reciprocating movement of the assembly 32 in an alternating motion illustrated by the arrow 27,” column 4, lines 26-30) into a welding readiness position (construed as the position of the wire shown in figs. 6 and fig. 3, which correlates with the portions 66 shown in fig. 6, “the portions 66 representing complete rearward withdrawal of the assembly 32, as illustrated in FIG. 3,” column 6, lines 29-33) on the device for laser welding (welding apparatus, fig. 1), the welding readiness position being a desired position relative to the welding point (position shown relative to weld pool 24 in figs. 3 and 6), wherein the wire end of the welding wire (tip of filler wire 18, fig. 6) is arranged in the welding readiness position at a start of the welding process (portions 66, fig. 6); wherein the positioning device (cable assembly 32, fig. 1) for the welding wire (filler wire 18, figs. 1-3 and 6) includes a positioning drive (“eccentric drive means,” column 4, lines 27-28 and 38-41) that positions the wire end of the welding wire (“the curve 62 represents filler wire advancement; the portions 64 representing complete forward advancement of the assembly 32, as illustrated in FIGS. 1 and 2; the portions 66 representing complete rearward withdrawal of the assembly 32, as illustrated in FIG. 3.,” column 6, lines 26-30) into the welding readiness position (figs. 3 and 6) by moving the welding wire in the feed direction (double arrow 27, fig. 6, where the arrow pointing toward the weld pool 24 represents movement in the feed direction) until the wire end of the welding wire is arranged in the welding readiness position (portions 66, fig. 6), while oscillating the welding wire in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in an opposite direction during the movement of the welding wire in the feed direction until the wire end of the welding wire is arranged in the welding readiness position (construed as the oscillation shown in fig. 6 between portions 64 and 66; portions 64 correlate with insertion into the weld pool, shown in figs. 1 and 2; curve 62 in fig. 6 shows that when the oscillation is complete, the wire is at portion 66, construed as the claimed “welding reading position”), wherein the oscillating of the welding wire provides a relaxation and straightening of the welding wire between the positioning drive and the wire nozzle (oscillation is caused by the cam 36, shown in fig. 1 and described such that “rotation of the cam 36 causes the broadest portion of the cam 36, and the pin 40, to rotate, which relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3,” column 5, lines 4-10; in fig. 1, the release of tension is shown by the dotted lines for the assembly 32, which is connected to the cam 36, and the assembly 16, which is connected to the welding wire 18; as shown by the dotted line for the assembly 16 in fig. 1, this release of tension takes place between the feed rolls 20 and the nozzle 22); or includes a positioning drive (motor driven feed rolls 20, fig. 1) and a separating device (electrode 12; Risbeck teaches substitution using a laser- “it should also be understood that plasma-type welding devices as well as welding devices using a laser can be used to provide the necessary heat if desired,” column 4, lines 2-5; “filler wire is melted” described in column 5, line 12 is construed as “separating” the wire; similarly, Applicant describes using the laser such that the “beam source that generates the laser beam for welding can also be used to generate the laser separating beam by which the welding wire projecting beyond the welding readiness position is cut,” page 4 of specification), wherein the positioning drive moves the welding wire in the feed direction until the wire end of the welding wire reaches a position (movement shown in fig. 6) where the welding wire projects in the feed direction beyond the welding readiness position (portions 64, fig. 6; “portions 64 representing complete forward advancement of the assembly 32, as illustrated in FIGS. 1 and 2,” column 6, lines 27-28), while oscillating the welding wire in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in the opposite direction during the movement of the welding wire in the feed direction until the wire end of the welding wire reaches the position (construed as the oscillation shown in fig. 6 between portions 64 and 66; portions 64 correlate with insertion into the weld pool, shown in figs. 1 and 2; curve 62 in fig. 6 shows that when the oscillation is complete, the wire is at portion 66, construed as the claimed “welding reading position”) where the welding wire projects in the feed direction beyond the portions 64), and wherein the separating device cuts the welding wire projecting in the feed direction beyond the welding readiness position such that the wire end produced as a result of the cutting is in the welding readiness position (“further rotation of the cam 36 causes the broadest portion of the cam 36, and 5 the pin 40, to rotate, which relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3.  This in turn withdraws the filler wire 18 from the weld pool 24, thereby completing a material depositing cycle,” column 5, lines 4-10; fig. 3 corresponds with the claimed “welding readiness position”), wherein the oscillating (curve 62, fig. 6; oscillation caused by cam 36, fig. 1) of the welding wire during the movement of the welding wire in the feed direction (advancement caused by assembly 32, fig. 1) until the wire end of the welding wire reaches the position where the welding wire projects in the feed direction beyond the welding readiness position (portions 64, fig. 6) provides a relaxation and straightening of the welding wire between the positioning drive and the wire nozzle (release of tension of assemblies 32 and 16, fig. 1; “relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3,” column 5, lines 4-10).
Risbeck, figs. 1-3 and 6

    PNG
    media_image1.png
    400
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    623
    572
    media_image2.png
    Greyscale

Regarding claim 2, Risbeck teaches wherein a wire drive (construed as the “eccentric drive means” taught in column 4, lines 6-54 (the cam 36, shaft 38, pion 40, and bearing 37) as well as the motor driven feeds 20, fig. 1) is provided including the positioning drive (“eccentric drive means,” column 4, lines 6-54) and the wire feed drive (motor driven feeds 20, fig. 1) and having a reversible drive direction (double arrow 27, fig. 6) such that the wire drive is configured to move the welding wire in the feed direction while oscillating the welding wire (curve 62, fig. 6) in the longitudinal direction of the wire relative to the wire guide by moving the welding wire in a drive direction extending in the feed direction or in a drive direction extending in a direction double arrow 58, fig. 6; “from the foregoing, it may be seen that rotation of the eccentric cam 36 about the shaft 38 will cause intermittent advancement of the end 28 of the assembly 32 toward and away from the feed nozzle 22,” column 4, lines 46-49; thus, the eccentric drive means, construed as being part of the claimed “wire drive” causes oscillation of the welding wire as shown in fig. 6).
Regarding claim 5, Risbeck teaches wherein the positioning device (cable assembly 32, fig. 1) for the welding wire (filler wire 18, figs. 1-3 and 6) includes the positioning drive (“eccentric drive means,” column 4, lines 27-28 and 38-41) and the separating device (electrode 12, figs. 1 and 6), wherein the positioning drive (“eccentric drive means,” column 4, lines 27-28 and 38-41) moves the welding wire in the feed direction until the wire end of the welding wire reaches a position where the welding wire projects in the feed direction beyond the welding readiness position (last of the portions 64, fig. 6), while oscillating the welding wire (curve 62, fig. 6) in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in the opposite direction (double arrow 58, fig. 6) during the movement of the welding wire in the feed direction until the wire end of the welding reaches the position where the welding wire projects in the feed direction beyond the welding readiness position (portions 64, fig. 6), and wherein the separating device cuts the welding wire projecting in the feed direction beyond the welding readiness position such that the wire end produced as a result of the cutting is in the welding readiness position (“further rotation of the cam 36 causes the broadest portion of the cam 36, and 5 the pin 40, to rotate, which relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3.  This in turn withdraws the filler wire 18 from the weld pool 24, thereby completing a material depositing cycle,” column 5, lines 4-10; fig. 3 corresponds with the claimed “welding readiness position; melting of the wire into the weld pool 24 is construed as separating the wire), wherein curve 62, fig. 6) during the movement of the welding wire in the feed direction until the wire end of the welding wire reaches the position where the welding wire projects in the feed direction beyond the welding readiness position (last of the portions 64, fig. 6) provides a relaxation and straightening of the welding wire between the positioning drive and the wire nozzle (construed as the relaxation and tightening shown by the dotted lines in the assemblies 16 and 32, fig. 1), and wherein the beam source, to which the welding head is connected, (“laser,” claim 13) may be selectively operated in a welding mode (construed as the “inoperative mode” in claim 11 associated with “low heating power” that correlates with current level 74 in fig. 6) or in a separating mode (construed as the “operative mode” in claim 11 associated with “high heating power” that correlates with current level 72 in fig. 6), wherein the separating device comprises the welding head and is configured to cut the welding wire projecting in the feed direction beyond the welding readiness position when the beam source is operated in the separating mode such that the wire end produced as a result of the cutting is in the welding readiness position (“This pulsing of the heating power proceeds in a manner which initiates peak heating power pulses as the filler wire contacts the molten pool produced by the heat producing means. The peak heating power pulses are maintained until the filler wire is withdrawn from the molten pool, at which time the heating power pulses are reduced to the lower, background level,” column 2, line 67-column 3, line 5; as shown in fig. 6, portions 64 correlate with current level 72, where the wire is melted or cut into the weld pool, and portions 66 correlates with current level 74, where the wire retracts after being melted).
Regarding claim 7, Risbeck teaches a method for laser welding using welding wire as added material (“Method And Apparatus For Controlling Heating Power During The Application Of Molten Filler Material To A Workpiece,” title), the method comprising: generating a laser beam by a beam source (electrode 12, fig. 6; Risbeck teaches substitution using a laser- “it should also be understood that plasma-type welding devices as well as welding devices using a laser can be used to provide the necessary heat if desired,” column 4, lines 2-5); directing the laser beam by a welding head to a welding point (construed as weld pool 24, figs. 1 and 6); moving the welding wire (filler wire 18, figs. 1 and 6) during a welding process relative to a wire guide (filler wire feed assembly 16, fig. 1) comprising a wire nozzle (nozzle 22, figs. 1 and 6) arranged near the welding point by a wire feed drive (motor driven feed rolls 20, fig. 1) with a feed movement in a feed direction extending in a longitudinal direction of the wire toward the welding point (feed rolls 20 extend wire 18 in a longitudinal direction toward the weld pool 24); and positioning a wire end of the welding wire by a positioning device (cable assembly 32, fig. 1) on a device for laser welding (fig. 1) at a welding readiness position (figs. 3 and 6), the welding readiness position being a desired position in which the wire end is arranged relative to the welding point at a start of the welding process (first portion 66 shown at the initial time slot along curve 62, fig. 6); wherein the wire end of the welding wire is positioned in the welding readiness position by moving the welding wire in the feed direction by a positioning drive (“eccentric drive means,” column 4, lines 27-28 and 38-41) of the positioning device until the wire end of the welding wire is arranged in the welding readiness position while oscillating the welding wire in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in an opposite direction during the movement of the welding wire in the feed direction (curve 62, fig. 6; “the curve 62 represents filler wire advancement; the portions 64 representing complete forward advancement of the assembly 32, as illustrated in FIGS. 1 and 2; the portions 66 representing complete rearward withdrawal of the assembly 32, as illustrated in FIG. 3,” column 6, lines 26-30) until the wire end of the welding wire is arranged in the welding readiness position (construed as final portion 66, fig. 6), wherein the oscillating of the welding wire provides a relaxation and straightening of the welding wire between the positioning drive oscillation is caused by the cam 36, shown in fig. 1 and described such that “rotation of the cam 36 causes the broadest portion of the cam 36, and the pin 40, to rotate, which relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3,” column 5, lines 4-10; in fig. 1, the release of tension is shown by the dotted lines for the assembly 32, which is connected to the cam 36, and the assembly 16, which is connected to the welding wire 18; as shown by the dotted line for the assembly 16 in fig. 1, this release of tension takes place between the feed rolls 20 and the nozzle 22); or by moving the welding wire in the feed direction by a positioning drive (“eccentric drive means,” column 4, lines 27-28 and 38-41) of the positioning device (cable assembly 32, fig. 1) until the wire end of the welding wire reaches a position where the welding wire projects in the feed direction beyond the welding readiness position (last of the portions 64, fig. 6), while oscillating the welding wire in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in the opposite direction during the movement of the welding wire in the feed direction (curve 62 and bidirectional arrow 58, fig. 6) until the wire end of the welding wire reaches the position where the welding wire projects in the feed direction beyond the welding readiness position (portions 64, which correlate with figs. 1 and 2), and by cutting the welding wire projecting in the feed direction beyond the welding readiness position by a separating device of the positioning device such that the wire end produced as a result of the cutting is in the welding readiness position (“further rotation of the cam 36 causes the broadest portion of the cam 36, and 5 the pin 40, to rotate, which relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3.  This in turn withdraws the filler wire 18 from the weld pool 24, thereby completing a material depositing cycle,” column 5, lines 4-10; fig. 3 corresponds with the claimed “welding readiness position;” melting the wire into the weld pool is construed as cutting), wherein the oscillating of the welding wire (curve 62, fig. 6) during the movement of the welding wire in the feed direction until the wire end of the welding wire reaches the position where the welding wire projects in the feed direction beyond the welding readiness position provides a relaxation and straightening of the welding wire between the positioning drive and the wire nozzle (release of tension of assemblies 32 and 16, fig. 1; “relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3,” column 5, lines 4-10).
Regarding claim 8, Risbeck teaches wherein the welding wire (filler wire 18, figs. 1 and 6) is oscillated in the longitudinal direction of the welding wire (curve 62, fig. 6) by a wire drive (construed as the “eccentric drive means” taught in column 4, lines 6-54 (the cam 36, shaft 38, pion 40, and bearing 37) as well as the motor driven feeds 20, fig. 1) having a reversible drive direction, and depending on the drive direction of the wire drive is moved in the feed direction or in the opposite direction, (“from the foregoing, it may be seen that rotation of the eccentric cam 36 about the shaft 38 will cause intermittent advancement of the end 28 of the assembly 32 toward and away from the feed nozzle 22,” column 4, lines 46-49; thus, the eccentric drive means, construed as being part of the claimed “wire drive” causes oscillation of the welding wire as shown in fig. 6) and thereby relative to the wire guide (“reciprocating movement of the assemblies 16 and 32,” column 4, lines 35-36)
Regarding claim 11, Risbeck teaches wherein the wire end of the welding wire (end of filler wire 18, figs. 1 and 6) is positioned in the welding readiness position by moving the welding wire in the feed direction by the positioning drive (“eccentric drive means,” column 4, lines 27-28 and 38-41) of the positioning device (cable assembly 32, fig. 1) until the wire end of the welding wire reaches a position where the welding wire projects in the feed direction beyond the welding readiness position (last of the portions 64, fig. 6; movement of the assembly 32 taught in relation to fig. 6, column 6m, lines 27-28), while oscillating the welding wire in the curve 62, fig. 6) in the feed direction and in the opposite direction during the movement of the welding wire in the feed direction (bidirectional arrow 58, fig. 6) until the wire end of the welding wire reaches the position where the welding wire projects in the feed direction beyond the welding readiness position (last of the portions 64, fig. 6), and by cutting the welding wire projecting in the feed direction beyond the welding readiness position by the separating device of the positioning device such that the wire end produced as a result of the cutting is in the welding readiness position (“further rotation of the cam 36 causes the broadest portion of the cam 36, and 5 the pin 40, to rotate, which relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3.  This in turn withdraws the filler wire 18 from the weld pool 24, thereby completing a material depositing cycle,” column 5, lines 4-10; fig. 3 corresponds with the claimed “welding readiness position;” melting of the wire into the weld pool 24 is construed as cutting the welding wire), wherein the oscillating of the welding wire during the movement of the welding wire in the feed direction until the wire end of the welding wire reaches the position where the welding wire projects in the feed direction beyond the welding readiness position (portions 34, fig. 6) provides a relaxation and straightening of the welding wire between the positioning drive and the wire nozzle (construed as the relaxation and tightening shown by the dotted lines in the assemblies 16 and 32, fig.), the method further comprising selectively operating the beam source in a welding mode (construed as the “inoperative mode” in claim 11 associated with “low heating power” that correlates with current level 74 in fig. 6) or in a separating mode (construed as the “operative mode” in claim 11 associated with “high heating power” that correlates with current level 72 in fig. 6), and when the beam source is operated in the separating mode, the welding wire projecting in the feed direction beyond the welding readiness position is cut by the welding head such that the wire “this pulsing of the heating power proceeds in a manner which initiates peak heating power pulses as the filler wire contacts the molten pool produced by the heat producing means. The peak heating power pulses are maintained until the filler wire is withdrawn from the molten pool, at which time the heating power pulses are reduced to the lower, background level,” column 2, line 67-column 3, line 5; as shown in fig. 6, portions 64 correlate with current level 72 and portions 66 correlates with current level 74).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Risbeck et al (US-4441012-A) as applied to claims 1-2, 5, 7, and 11 above in view of Fukahori et al. (JP-2011062728, referring to provided English translation for text and foreign document for figures).
Risbeck teaches a device for laser welding using welding wire as added material (“Apparatus For Controlling Heating Power During The Application Of Molten Filler Material To A Workpiece,” title), the device comprising: a welding head that is connected to a beam source and generates a laser beam that is directed at a welding point (electrode 12, fig. 6; Risbeck teaches substitution using a laser- “it should also be understood that plasma-type welding devices as well as welding devices using a laser can be used to provide the necessary heat if desired,” column 4, lines 2-5); a wire guide (filler wire feed assembly 16, fig. 1) for the welding wire (filler wire 18, fig. 1) comprising a wire nozzle (nozzle 22, figs. 1 and 6) arranged near the welding point (nozzle 22 is shown near the weld pool 24 in fig. 1); a wire feed drive (feed rolls 20, fig. 1) configured to move the welding wire during a welding process relative to the wire guide with a feed movement in a feed direction extending in a longitudinal direction of the wire toward the welding point (“filler wire feed means or assembly, designated generally as 16, which delivers a filler wire 18 from a source (not shown), through the motor driven feed rolls 20,” column 4, lines 6-9); and a positioning device (cable assembly 32, fig. 1) configured to position a “The end 34 of the flexible cable 35 of the assembly 32 is provided with an eccentric drive means which provides for reciprocating movement of the assembly 32 in an alternating motion illustrated by the arrow 27,” column 4, lines 26-30) into a welding readiness position (construed as the position of the wire shown in figs. 6 and fig. 3, which correlates with the portions 66 shown in fig. 6, “the portions 66 representing complete rearward withdrawal of the assembly 32, as illustrated in FIG. 3,” column 6, lines 29-33) on the device for laser welding (welding apparatus, fig. 1), the welding readiness position being a desired position relative to the welding point (position shown relative to weld pool 24 in figs. 3 and 6), wherein the wire end of the welding wire (tip of filler wire 18, fig. 6) is arranged in the welding readiness position at a start of the welding process (portions 66, fig. 6); wherein the positioning device (cable assembly 32, fig. 1) for the welding wire (filler wire 18, figs. 1-3 and 6) includes a positioning drive (“eccentric drive means,” column 4, lines 27-28 and 38-41) that positions the wire end of the welding wire (“the curve 62 represents filler wire advancement; the portions 64 representing complete forward advancement of the assembly 32, as illustrated in FIGS. 1 and 2; the portions 66 representing complete rearward withdrawal of the assembly 32, as illustrated in FIG. 3.,” column 6, lines 26-30) into the welding readiness position (figs. 3 and 6) by moving the welding wire in the feed direction (double arrow 27, fig. 6, where the arrow pointing toward the weld pool 24 represents movement in the feed direction) until the wire end of the welding wire is arranged in the welding readiness position (portions 66, fig. 6), while oscillating the welding wire in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in an opposite direction during the movement of the welding wire in the feed direction until the wire end of the welding wire is arranged in the welding readiness position (construed as the oscillation shown in fig. 6 between portions 64 and 66; portions 64 correlate with insertion into the weld pool, shown in figs. 1 and 2; curve 62 in fig. 6 shows that when the oscillation is complete, the wire is at portion 66, construed as the claimed “welding reading position”), wherein the oscillating of the welding wire provides a relaxation and straightening of the welding wire between the positioning drive and the wire nozzle (oscillation is caused by the cam 36, shown in fig. 1 and described such that “rotation of the cam 36 causes the broadest portion of the cam 36, and the pin 40, to rotate, which relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3,” column 5, lines 4-10; in fig. 1, the release of tension is shown by the dotted lines for the assembly 32, which is connected to the cam 36, and the assembly 16, which is connected to the welding wire 18; as shown by the dotted line for the assembly 16 in fig. 1, this release of tension takes place between the feed rolls 20 and the nozzle 22); or includes a positioning drive (motor driven feed rolls 20, fig. 1) and a separating device (electrode 12; Risbeck teaches substitution using a laser- “it should also be understood that plasma-type welding devices as well as welding devices using a laser can be used to provide the necessary heat if desired,” column 4, lines 2-5; “filler wire is melted” described in column 5, line 12 is construed as “separating” the wire; similarly, Applicant describes using the laser such that the “beam source that generates the laser beam for welding can also be used to generate the laser separating beam by which the welding wire projecting beyond the welding readiness position is cut,” page 4 of specification), wherein the positioning drive moves the welding wire in the feed direction until the wire end of the welding wire reaches a position (movement shown in fig. 6) where the welding wire projects in the feed direction beyond the welding readiness position (portions 64, fig. 6; “portions 64 representing complete forward advancement of the assembly 32, as illustrated in FIGS. 1 and 2,” column 6, lines 27-28), while oscillating the welding wire in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in the opposite direction during the movement of the welding wire in the feed direction until the wire end of the welding wire construed as the oscillation shown in fig. 6 between portions 64 and 66; portions 64 correlates with insertion into the weld pool, shown in figs. 1 and 2; curve 62 in fig. 6 shows that when the oscillation is complete, the wire is at portion 66, construed as the claimed “welding reading position”) where the welding wire projects in the feed direction beyond the welding readiness position (portions 64), and wherein the separating device cuts the welding wire projecting in the feed direction beyond the welding readiness position such that the wire end produced as a result of the cutting is in the welding readiness position (“further rotation of the cam 36 causes the broadest portion of the cam 36, and 5 the pin 40, to rotate, which relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3.  This in turn withdraws the filler wire 18 from the weld pool 24, thereby completing a material depositing cycle,” column 5, lines 4-10; fig. 3 corresponds with the claimed “welding readiness position”), wherein the oscillating (curve 62, fig. 6; oscillation caused by cam 36, fig. 1) of the welding wire during the movement of the welding wire in the feed direction (advancement caused by assembly 32, fig. 1) until the wire end of the welding wire reaches the position where the welding wire projects in the feed direction beyond the welding readiness position (last of the portions 64, fig. 6) provides a relaxation and straightening of the welding wire between the positioning drive and the wire nozzle (release of tension of assemblies 32 and 16, fig. 1; “relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3,” column 5, lines 4-10).  Risbeck does not explicitly disclose a welding robot (in the preamble of the claim).
However, in the same field of endeavor of laser beam welding with a filler wire, Fukahori teaches a welding robot (fig. 1, welding robot 3).
Fukahori, fig. 1

    PNG
    media_image3.png
    886
    698
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Risbeck to include, a welding robot, in view of the teachings of Fukahori, by using the robot arm taught by Fukahori to control the welding apparatus taught by Risbeck, in order to set both the heating of the laser with the feeding of the filler wire such that the voltage application extending the wire into the supply nozzle correlates with the value of the output of the laser beam (Fukahori, page 4, lines 23-40).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Risbeck et al (US-4441012-A) as applied to claims 1-2, 5, 7, and 11 above, and further in view of Peters et al. (US-9085041-B2).
Regarding claim 12, Risbeck teaches a method for laser welding using welding wire as added material (“Method And Apparatus For Controlling Heating Power During The Application Of Molten Filler Material To A Workpiece,” title), the method comprising: generating a laser beam by a beam source (electrode 12, fig. 6; Risbeck teaches substitution using a laser- “it should also be understood that plasma-type welding devices as well as welding devices using a laser can be used to provide the necessary heat if desired,” column 4, lines 2-5); directing the laser beam by a welding head to a welding point (construed as weld pool 24, figs. 1 and 6); moving the welding wire (filler wire 18, figs. 1 and 6) during a welding process relative to a wire guide (filler wire feed assembly 16, fig. 1) comprising a wire nozzle (nozzle 22, figs. 1 and 6) arranged near the welding point by a wire feed drive (motor driven feed rolls 20, fig. 1) with a feed movement in a feed direction extending in a longitudinal direction of the wire toward the welding point (feed rolls 20 extend wire 18 in a longitudinal direction toward the weld pool 24); and positioning a wire end of the welding wire by a positioning device (cable assembly 32, fig. 1) on a device for laser welding (fig. 1) at a welding readiness position (figs. 3 and 6), the welding readiness position being a desired position in which the wire end is arranged relative to the welding point at a start of the welding process (first portion 66 shown at the initial time slot along curve 62, fig. 6); wherein the wire end of the welding wire is positioned in the welding readiness position by moving the welding wire in the feed direction by a positioning drive (“eccentric drive means,” column 4, lines 27-28 and 38-41) of the positioning device until the wire end of the welding wire is arranged in the welding readiness position while oscillating the welding wire in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in an opposite direction during the movement of the welding wire in the feed direction (curve 62, fig. 6; “the curve 62 represents filler wire advancement; the portions 64 representing complete forward advancement of the assembly 32, as illustrated in FIGS. 1 and 2; the portions 66 representing complete rearward withdrawal of the assembly 32, as illustrated in FIG. 3,” column 6, lines 26-30) until the wire end of the welding wire is arranged in the welding readiness position (construed as final portion 66, fig. 6), wherein the oscillating of the welding wire provides a relaxation and straightening of the welding wire between the positioning drive oscillation is caused by the cam 36, shown in fig. 1 and described such that “rotation of the cam 36 causes the broadest portion of the cam 36, and the pin 40, to rotate, which relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3,” column 5, lines 4-10; in fig. 1, the release of tension is shown by the dotted lines for the assembly 32, which is connected to the cam 36, and the assembly 16, which is connected to the welding wire 18; as shown by the dotted line for the assembly 16 in fig. 1, this release of tension takes place between the feed rolls 20 and the nozzle 22); or by moving the welding wire in the feed direction by a positioning drive (“eccentric drive means,” column 4, lines 27-28 and 38-41) of the positioning device (cable assembly 32, fig. 1) until the wire end of the welding wire reaches a position where the welding wire projects in the feed direction beyond the welding readiness position (last of the portions 64, fig. 6), while oscillating the welding wire in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in the opposite direction during the movement of the welding wire in the feed direction (curve 62 and bidirectional arrow 58, fig. 6) until the wire end of the welding wire reaches the position where the welding wire projects in the feed direction beyond the welding readiness position (portions 64, which correlate with figs. 1 and 2), and by cutting the welding wire projecting in the feed direction beyond the welding readiness position by a separating device of the positioning device such that the wire end produced as a result of the cutting is in the welding readiness position (“further rotation of the cam 36 causes the broadest portion of the cam 36, and 5 the pin 40, to rotate, which relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3.  This in turn withdraws the filler wire 18 from the weld pool 24, thereby completing a material depositing cycle,” column 5, lines 4-10; fig. 3 corresponds with the claimed “welding readiness position”), wherein the oscillating of the welding wire (curve 62, fig. 6) during the movement of the welding wire in the release of tension of assemblies 32 and 16, fig. 1; “relaxes the cable casing 39 and causes the end 28 to be retracted in the direction of the arrow 27b illustrated in FIG. 3,” column 5, lines 4-10).  Risbeck does not explicitly disclose moving the welding wire and the separating device into a separating position remote from a workpiece exhibiting the welding point for cutting the welding wire projecting in the feed direction beyond the welding readiness position.
However, Peters teaches moving (motion control subsystem, column 4, lines 29-30) the welding wire (fig. 1, 140) and the separating device (beam, 110) into a separating position (point above puddle P, column 31, lines 14-17) remote from a workpiece (fig. 1, workpiece 115) exhibiting the welding point for cutting (directly impinge on the filler wire, column 30, line 64) the welding wire projecting in the feed direction beyond the welding readiness position (wire and laser meet above weld puddle P causing a portion of the wire to melt in the puddle, column 31, lines 14-17; the portion of the wire that separates and melts will be extended past the welding readiness position) in order to be able to operate the laser welding device remotely under adverse elemental conditions (Peters, column 9, line 28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention Risbeck to include moving the welding wire and the separating device into a separating position remote from a workpiece exhibiting the welding point for cutting the welding wire projecting in the feed direction beyond the welding readiness position in view of the teachings of Peters in order to be able to operate the laser welding device remotely under adverse elemental conditions (Peters, column 9, line 28).
Regarding claim 13, Risbeck does not explicitly disclose moving the welding head, being the separating device, to the separating position remote from the workpiece.  
Peters, head, column 4, line 48), being the separating device (Peters, column 30, lines 62-67), to the separating position remote from the workpiece (fig. 1, workpiece 115; Peters, robot enables remote movement of workpiece, column 4, lines 41-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention Risbeck to include moving the welding head, being the separating device, to the separating position remote from the workpiece in view of the teachings of Peters in order to be able to operate the laser welding device remotely under adverse elemental conditions (Peters, column 9, line 28).
	Response to Argument
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive. 
Referring to pages 11-13 of the Arguments, Applicants’ amendments successfully overcame the previous 35 USC 112(b) rejections.
Referring to pages 13-17, the examiner agrees with the Applicant’s Arguments regarding Fukahori (JP-2011062728) in that Fukahori teaches oscillating movement “at the end (and thus, not at the start) of a welding operation” (page 17).  As a result, in this current office Action, Risbeck (US-4441012) was used instead of Fukahori as the main prior art reference.
Referring to pages 17-20, the Applicant states that “the movement of the welding wire 18 from the position of Fig. 3 into the welding readiness position, where the wire end has reached the weld pool 24, is unidirectional and does not include oscillating the welding wire” (page 18).  The Applicant elaborates on this comment, noting the following:
“However, during the movement of the filler wire 18 toward the weld pool 24 all motion is unidirectional and does not include any oscillation back and forth of the filler wire 18. The reciprocating movement to which the Office refers occurs between distinct and separate movements and steps in Risbeck, and is not the same as oscillation of the welding wire in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in an opposite direction during the movement of the welding wire in the feed direction until the wire end of the welding wire is arranged in the welding readiness position, as presently claimed” (page 19, emphasis, Applicant’s).

From the examiner’s perspective, the Applicant appears to being arguing that Risbeck only teaches a forward movement and a backward movement without any local oscillation or vibration in between these larger forward and backward movements. 
	However, as annotated on the following figure, Risbeck teaches local oscillation:

    PNG
    media_image4.png
    613
    841
    media_image4.png
    Greyscale

This local oscillation is supported by Risbeck’s design, where the tightening and relaxation of the assembly 32 provides a local oscillation and the feed rolls provide the larger movements for advancing the filler wire, as annotated in the following figure:

    PNG
    media_image5.png
    397
    727
    media_image5.png
    Greyscale

Risbeck describes the local oscillation provided by assembly 32 as it relates to fig. 6 above in the following excerpts:
“A variety of different devices may be used to provide respective reciprocation between the filler wire 18 and the weld pool region 23. In the apparatus illustrated in FIG. 1, a feed nozzle 22 is fixedly associated with the electrode 12 by the fixture 25, thereby providing proper respective orientation between the electrode 12 and the feed nozzle 22 so that the filler wire 18 is properly introduced into the weld pool 24. To provide a reciprocating motion, a reciprocating cable assembly 32 is attached to the flexible conduit 26. The end 34 of the flexible cable 35 of the assembly 32 is provided with an eccentric drive means which provides for reciprocating movement of the assembly 32 in an alternating motion illustrated by the arrow 27. Accordingly, movement of the end 28 of the assembly 26 proceeds between the position illustrated in solid lines and the position illustrated in phantom, providing intermittent advancement of the filler wire 18 into the nozzle 22, and in turn, into the weld pool 24. The reciprocating movement of the assemblies 16 and 32 may be assisted by the spring 30, if desired” (column 4, lines 17-37, Risbeck).

“The curve 62 represents filler wire advancement; the portions 64 representing complete forward advancement of the assembly 32, as illustrated in FIGS. 1 and 2; the portions 66 representing complete rearward withdrawal of the assembly 32, as illustrated in FIG. 3. Each zero crossing 68 represents the point of contact between the filler wire 18 and the weld pool 24” (column 6, lines 26-32, Risbeck).



	On page 19, the Applicant states that the straightening and relaxing taught Risbeck “does not relate to the welding wire 18, but to the cable casing 39.”  However, as is apparent in Risbeck’s fig. 1, the cable casing 39 is part of the cable assembly 32, which is attached to the flexible conduit 26. The filler wire lies inside the flexible conduit 26.  As a result, when the cable casing 39 straightens and relaxes, so does the filler wire (for support, please see the dashed lines in fig. 1 and excerpt above from column 4, lines 17-37 of Risbeck’s patent).
	On page 20, the Applicant states “that while the cable casing 39 may ‘relax,’ and may be used to guide the filler wire 18 into and out of the weld pool 24, that is still not a disclosure of a relaxation and straightening of the welding wire (or an oscillation) between the positioning drive and the wire nozzle as presently claimed.”  However, the cable casing 39 is attached to the flexible conduit 26.  The flexible conduit 26 contains the filler wire 18.  As a result, when the casing 39 relaxes so too does the flexible conduit 26 as well as the wire 18 that is inside the flexible conduit 26.  As a result of this straightening and relaxation, Risbeck teaches that the filler wire oscillates into and out of the weld pool (for support, please see the dashed lines in fig. 1 as well as column 4, line 65 to column 5, line 10 of Risbeck’s patent).
On page 25, the Applicant’s comments with respect to Peters (US 9085041) are directed to the claim language addressed above and are rendered moot because the arguments do not apply to the new rejections of Risbeck and Peters.	
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Fuest et al. (DE-4412093-A1) teach a reversible wire drive for use in laser welding.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/					/BRIAN W JENNISON/Examiner, Art Unit 3761                        				Primary Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                        9/3/2021